Citation Nr: 1017450	
Decision Date: 05/11/10    Archive Date: 05/26/10

DOCKET NO.  06-32 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to 
October 1968.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fargo, North Dakota (RO), which held that new and material 
evidence had not been received to reopen a claim for service 
connection for sclerotic changes of the L5 vertebra of 
unknown etiology.  

When this case was previously before the Board in November 
2009, it was remanded to the RO for additional development.  
The case is now before the Board for final appellate 
consideration.


FINDING OF FACT

The evidence of record demonstrates that the Veteran incurred 
a low back disability while on active duty.  


CONCLUSION OF LAW

Service connection for a low back disability is warranted.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.  

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(a).  Service connection also is permissible 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
the disease was incurred in service.  38 C.F.R. § 3.303(d).

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).

In each case where a veteran is seeking service connection 
for any disability, due consideration shall be given to the 
places, types, and circumstances of such veteran's service as 
shown by such veteran's service record, the official history 
of each organization in which such veteran served, such 
veteran's medical records, and all pertinent medical and lay 
evidence.  38 U.S.C.A. § 1154(a).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

The Veteran contends that he incurred a low back disability 
during active duty.  He relates that he injured his low back 
in Vietnam when he was thrown off a truck that detonated a 
mine.  In a November 2005 statement, the Veteran testified 
that he has had low back pain ever since service.  He is 
competent to make such an assertion.  Barr v. Nicholson, 21 
Vet. App. 303 (2007).  

The Veteran's service treatment records include an October 
1968 separation report of medical history on which the 
Veteran complained of back trouble.  This corroborates the 
Veteran's testimony that he had a back injury and back pain 
while on active duty.  

A July 2004 statement from a fellow veteran indicated that in 
February 1968 he witnessed the Veteran get blown off a 3/4 ton 
truck after it detonated a mine while on a mine sweep.  The 
Veteran was standing over the left rear wheel, which was the 
wheel that drove over the mine.  The Veteran was treated in 
the field.  

In a November 2005 statement, the Veteran's sister stated 
that while he was in Vietnam he wrote a letter describing how 
he injured his back when he and two other soldiers were blown 
off a truck.  The Veteran's cousin wrote in a November 2005 
statement that ever since returning from Vietnam, the Veteran 
spoke of having been blown off the back of a truck while on a 
mine sweep.  

These lay statements corroborate the Veteran's history of 
having injured his back in Vietnam when he was blown off a 
truck that detonated a mine.  

A July 1988 private medical report provides that the Veteran 
had a history of back problems and had been on Worker's 
Compensation transiently about one year earlier.  Medical 
records show that he received additional treatment in 1989 
and 1990.  

An August 2006 statement by the Veteran's private physician 
relates that the Veteran had lumbar disc disease.  He stated 
that it was as likely as not that the Veteran's back problems 
began when he was blown off a truck in Vietnam.  A [late 
1980's] back injury loading kegs of rubber on a truck would 
have aggravated the underlying injury incurred during active 
duty.  

The report of a February 2010 VA orthopedic examination 
provides that the examiner reviewed the Veteran's claims 
file, which was noted to include buddy statements, and the 
Veteran's computerized VA medical records.  The examiner set 
forth a review of the Veteran's pertinent inservice and 
postservice medical history in detail.  The inservice medical 
history included the reported back injury from the mine 
detonation.  The post service medical history included two 
industrial injuries to the back in the late 1980s and 1994, 
and back surgeries in 2003 and 2004.  The examiner also 
provided the results of the current physical examination in 
detail, and provided the results of current X-rays.  The 
pertinent assessment was degenerative disc disease lumbar 
spine, status-post surgery x3.  The examiner stated that in 
consideration of the evidence of record, and the Veteran's 
consistent history, in his opinion it was at least as likely 
as not that the Veteran's current low back problems had their 
origin in the injury to his lower back in the service.  

The Board observes that there is no medical evidence to the 
contrary of the foregoing medical evidence linking the 
Veteran's current low back disability to the low back injury 
he incurred while on active duty. 

The Board recognizes that the medical opinions are based in 
part on a history provided by the Veteran.  The Court of 
Appeals for Veterans Claims has held that VA can not reject a 
medical opinion simply because it is based on a history 
supplied by the veteran and that the critical question is 
whether that history was accurate.  Kowalski v. Nicholson, 19 
Vet. App. 171 (2005); see, e. g., Coburn v. Nicholson, 19 
Vet. App. 427, 432 (2006) (reliance on a veteran's statement 
renders a medical report incredible only if the Board rejects 
the statements of the veteran).  As noted above, in this case 
the Veteran's testimony as to his back injury in Vietnam is 
credible and corroborated by lay statements and his complaint 
of back trouble at separation.  Thus, the Board finds that 
the history provided by the Veteran is accurate.

In light of the foregoing, the Board finds that service 
connection for a low back disability is warranted.  


ORDER

Service connection for a low back disability is granted.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


